FlUEDtN
                                            tercouRTOFWPe**

                                              MAY24Z018
Brief #01-18-00156-CV                              .^


I Porche Phillips (defendant) demand that Cullen Park
Apartments (plaintiff) produce all paper work, receipts,
and demand letters to vacate the property. When I
received the packet that I had given the (plaintiffs) most
of the receipts were gone. I also demand all computer
records from Plaintiffs both from non-payments and
eviction notices. I will subpoena for monthly
reconciliation of accounts from the property. The question
arises that if I did not pay for a year, why was I not
evicted. I never received any notice: however, see
attached case #177200446450 that judgement for Plaintiff
on 10/10/2017 was denied.




                                       9 <yi-5-/^03^5"